Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d)..
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/22 are considered by the examiner.
Drawings
The Drawings submitted on 9/15/21 has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102 (a)(1)as being anticipated by Wachsman et al. (US Publication 2021/0083320 which has a provisional application of 62/631,324 dated 2/18/2018).
Regarding claim 1, the Wachsman et al. reference discloses a method for manufacturing a fuel cell stack body including a membrane electrode assembly and separators stacked 5together, the membrane electrode assembly including an electrolyte membrane and electrodes provided on both surfaces of the electrolyte membrane. The method comprising forming a stack body cross-sectional pattern along a build surface (Fig. 1), the stack body cross-sectional pattern including a 10plurality of line-shaped separator, cross-sectional patterns made of a conductive material, a line-shaped electrolyte membrane cross-sectional pattern made of an ion conductive material, and electrode cross-sectional patterns each including a diffusion layer cross-sectional pattern and a catalyst layer cross- 15sectional pattern ([0010]-[0012]) and repeating the forming of the stack body cross-sectional pattern in a manner that the stack body cross-sectional pattern is stacked one on top of another in a direction perpendicular to the build surface.  
Regarding claim 2, the Wachsman et al. reference discloses the method for manufacturing the fuel cell stack body, wherein a first direction along the build surface is a stacking direction of the membrane electrode assembly and the 25separators, and a second direction extends along the build surface and is orthogonal to the first direction, the second direction extending along a planar direction of the separators - 30 -and wherein the forming of the stack body cross-sectional pattern comprises forming the plurality of line-shaped separator cross- 5sectional patterns extending in the second direction and meandering so as to have convexities and concavities in the first direction; forming the line-shaped electrolyte membrane cross- sectional pattern extending in the second direction, between the 10plurality of separator cross-sectional patterns; and forming the electrode cross-sectional patterns each including the diffusion layer cross-sectional pattern and the catalyst layer cross-sectional pattern, on respective both sides, in the first direction, of the electrolyte membrane 15cross-sectional pattern (Fig. 1).  
Regarding claim 3, the Wachsman et al. reference  discloses a method for manufacturing the fuel cell stack body according to claim 2, wherein the forming of the electrode cross-sectional patterns comprises 20forming the catalyst layer cross-sectional pattern on a side portion of the electrolyte membrane cross-sectional pattern that is separated from the separator cross-sectional pattern; and forming the diffusion layer cross-sectional pattern on a 25side portion of the catalyst layer cross-sectional pattern ([0076]-[0092]).  
Regarding claim 4, the Wachsman et al. reference discloses further comprising heating the membrane electrode assembly and the separators (heated for sintered; ([0091]-[0092]).  
Regarding claim 5, the Wachsman et al. reference discloses a method for manufacturing a fuel cell stack, including 5a method for manufacturing a fuel cell stack body, the method for manufacturing the fuel cell stack, comprising: forming a fuel cell stack by overlapping and stacking a plurality of fuel cell stack bodies, wherein: 10each of the fuel cell stack bodies includes a membrane electrode assembly and separators stacked together, the membrane electrode assembly including an electrolyte membrane and electrodes provided on both surfaces of the electrolyte membrane; and 15the method for the fuel cell stack body, comprises: forming a stack body cross-sectional pattern along a build surface, the stack body cross-sectional pattern including: a plurality of line-shaped separator cross-sectional patterns made of a conductive material; a line-shaped electrolyte membrane 20cross-sectional pattern made of an ion conductive material; and electrode cross-sectional patterns each including a diffusion layer cross-sectional pattern and a catalyst layer cross- sectional pattern; and repeating the forming of the stack body cross-sectional 25pattern in a manner that the stack body cross-sectional pattern is stacked one on top of another in a direction perpendicular to the build surface (Fig. 1; [0091]-[0092]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yodoshi (US Publication 2009/0047561).

Regarding claim 1, the Yodoshi reference discloses a method for manufacturing a fuel cell stack body including a membrane electrode assembly and separators stacked 5together, the membrane electrode assembly including an electrolyte membrane and electrodes provided on both surfaces of the electrolyte membrane. The method comprising forming a stack body cross-sectional pattern along a build surface (Fig. 8), the stack body cross-sectional pattern including a 10plurality of line-shaped separator, cross-sectional patterns made of a conductive material, a line-shaped electrolyte membrane cross-sectional pattern made of an ion conductive material, and electrode cross-sectional patterns each including a diffusion layer cross-sectional pattern and a catalyst layer cross- 15sectional pattern (Fig. 8). The Yodoshi reference is silent in disclosing repeating the forming of the stack body cross-sectional pattern in a manner that the stack body cross-sectional pattern is stacked one on top of another in a direction perpendicular to the build surface. However, it would have been obvious to one of ordinary skill in the art at the time the invention as made to have more than one fuel cell for duplicate effects in order to increase voltage demands, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 IV)

Regarding claim 4, the Yodoshi reference discloses further comprising heating the membrane electrode assembly and the separators (heated for sintered; ([0084]).  
Regarding claim 5, the Yodoshi reference discloses a method for manufacturing a fuel cell stack, including 5a method for manufacturing a fuel cell stack body, the method for manufacturing the fuel cell stack, comprising: forming a fuel cell stack by overlapping and stacking a plurality of fuel cell stack bodies, wherein: 10each of the fuel cell stack bodies includes a membrane electrode assembly and separators stacked together, the membrane electrode assembly including an electrolyte membrane and electrodes provided on both surfaces of the electrolyte membrane and 15the method for the fuel cell stack body, comprises forming a stack body cross-sectional pattern along a build surface, the stack body cross-sectional pattern including a plurality of line-shaped separator cross-sectional patterns made of a conductive material, a line-shaped electrolyte membrane 20cross-sectional pattern made of an ion conductive material, and electrode cross-sectional patterns each including a diffusion layer cross-sectional pattern and a catalyst layer cross- sectional pattern (Fig. 8).  The Yodoshi reference is silent in disclosing repeating the forming of the stack body cross-sectional pattern in a manner that the stack body cross-sectional pattern is stacked one on top of another in a direction perpendicular to the build surface. However, it would have been obvious to one of ordinary skill in the art at the time the invention as made to have more than one fuel cell for duplicate effects in order to increase voltage demands, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 IV)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725